Citation Nr: 1102479	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.W.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1997 to 
April 1998 and from August 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran testified before the undersigned at a hearing in 
March 2010.  A transcript of the hearing is of record.

At the Veteran's hearing, new evidence in the form VA treatment 
records, which relate to the issue on appeal were obtained.  The 
Veteran waived his right to have the RO consider this evidence in 
the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran completed three years of high school and later 
earned a General Education Development (GED) credential; he did 
not attend college.  He last worked in 2006. 

2.  Affording the Veteran the benefit of the doubt, service-
connected disabilities preclude him from securing and following 
some form of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.1-4.16 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to a TDIU, no further discussion of these VCAA 
requirements is required with respect to this claim.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Merits of the Claim

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's education 
and employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may 
not be a factor in evaluating service- connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Veteran is service connected for anxiety disorder, not 
otherwise specified, evaluated as 50 percent disabling; 
degenerative joint disease of the cervical spine with left 
radiculopathy, evaluated as 20 percent disabling; degenerative 
joint disease of the lumbar spine, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; left 
shoulder radiculopathy associated with degenerative joint disease 
of the cervical spine, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensably disabling.  
The Veteran's disabilities combine to 70 percent disabling since 
April 5, 2006.  As such, the Veteran does meet the criteria for 
consideration for entitlement to TDIU on a schedular basis 
because the rating satisfies the percentage requirements of 38 
C.F.R. § 4.16a.  

Even so, before awarding a total rating, it must be found that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact 
that a Veteran may be unemployed or has difficulty obtaining 
employment is not determinative.  The ultimate question is 
whether the Veteran, because of service-connected disability is 
incapable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose, 4 
Vet. App. at 363.  In making its determination, VA considers such 
factors as the extent of the service-connected disability, and 
employment and educational background.  See 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Having reviewed the evidence, a finding of entitlement to a TDIU 
is supportable.  In this regard, the record reflects that the 
Veteran has an education that includes obtaining a GED and some 
training as a home inspector from July 2006 to October 2006.  His 
work  history shows that he was last employed in July 2006 as a 
tire and lube express tech and that he was only able to work for 
a couple of days.  The Veteran was forced to quit his position 
due to neck and back pain; as noted above, the Veteran is 
service-connected for neck and back disabilities.  

The Veteran's VA treatment records confirm his complaints of pain 
and psychiatric symptoms.  They also show that the Veteran has 
been prescribed numerous medications to control his physical and 
psychiatric disabilities.  An April 2007 letter from a VA 
psychologist that treats the Veteran reveals that the Veteran was 
opined to not be employable.  It was noted that the Veteran had 
impaired concentration, attention, and memory.  The Veteran also 
had problems with anger that were not under control.  The Veteran 
further had severe physical pain, with potentially dangerous 
limitations; the Veteran hands went numb.  Additionally, the 
Veteran took very powerful medication and was not supposed to 
drive or operate heavy machinery.  At a VA psychiatric 
examination in May 2007, he had a Global Assessment of 
Functioning (GAF) score of 50.  A VA treatment record dated in 
May 2007 reveals that the Veteran was unable to work with others.  
In September 2007, the Veteran was shown to have a GAF score of 
42.  

The Veteran was afforded three VA examinations in connection with 
his claim.  Following a general medical examination in August 
2008, the examiner opined that the Veteran was employable from a 
medical point of view, but was heavily medicated, which caused 
difficulty concentrating.  An audiological examiner in August 
2008 opined that the Veteran's hearing loss and tinnitus were not 
disabling enough for unemployability.  Following a psychiatric 
examination in March 2009, the examiner opined that the Veteran 
was most likely unable to retain gainful employment due to 
emotional and physical symptoms.  There is no psychiatric opinion 
to the contrary.  His GAF score was 51, which the examiner noted 
to indicate moderate symptoms.  

As was discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether a veteran is able to 
obtain any employment, or to maintain marginal employment.  See 
Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective 
one and is whether a veteran can obtain and maintain 
substantially gainful employment.  In that regard, the Board 
finds that the evidence is at least in equipoise as to whether 
the criteria of TDIU are met.  Although the general medical 
examiner opined that the Veteran was employable from a medical 
point of view, the psychiatric examiner opined that the Veteran 
was most likely unable to retain gainful employment.  Moreover, 
even the general medical examiner noted that the Veteran was 
heavily medicated, which caused difficulty concentrating.  In 
this regard, the undersigned notes that the Veteran appeared to 
be heavily medicated at his hearing.  The Board also finds it 
probative that the Veteran is in receipt of disability benefits 
from the Social Security Administration (SSA).  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
The Veteran's SSA records indicate that the grant of benefits was 
based, in part, on the Veteran's service-connected disabilities.  
The Board acknowledges that the SSA decision was also based on 
nonservice-connected disabilities as well.  

The Board acknowledges that as regards the Veteran's VA 
psychiatric treatment records, which show unemployability, the 
Veteran has a diagnosis of PTSD.  The Board observes that the 
Veteran is not service-connected for PTSD.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no 
indication here that it is possible to distinguish the symptoms 
from the Veteran's various psychiatric disorders, the Board has 
considered all of his psychiatric symptoms in evaluating the 
effect of his psychiatric disabilities on his employability.

In this case, the Board finds that the evidence of record is 
sufficient to show that the Veteran's service-connected 
disabilities, when  taking into account his employment and 
educational history, preclude him from securing or following a 
substantially gainful occupation.  Thus, applying the benefit of 
the doubt rule, the Board finds that the Veteran's anxiety 
symptoms, in conjunction with his cervical spine, lumbar spine, 
and left shoulder disabilities are sufficient to prevent the 
Veteran from maintaining substantially gainful employment. 

In summary, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt rule, 
the Board finds that TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


